Case 1:19-cv-00033-RJD-SJB Document 68 Filed 09/25/19 Page 1 of 1 PageID #: 360

                                                               DLA Piper LLP (US)
                                                               1251 Avenue of the Americas
                                                               27th Floor
                                                               New York, New York 10020-1104
                                                               www.dlapiper.com

                                                               Jonathan Siegfried
                                                               Jonathan.Siegfried@dlapiper.com
                                                               T 212.335.4925
                                                               F 212.884.8477



                                            September 25, 2019


VIA ECF

Hon. Sanket J. Bulsara
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Lelchook, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
    No. 19-cv-00033-RJD-SJB (E.D.N.Y.)

Dear Magistrate Judge Bulsara:

        We represent Defendants Byblos Bank S.A.L., Bank of Beirut and the Arab Countries
S.A.L., and Lebanon & Gulf Bank S.A.L. in the above-referenced matter. We submit this joint
request on behalf of all parties to adjourn the September 27, 2019 conference before Your Honor
in this matter.

       Subsequent to your April 30, 2019 scheduling order, Judge Dearie, on September 18, 2019,
has now directed the parties to appear before him on October 17, 2019 for a pre-motion conference
in connection with Defendants’ motion to dismiss the Complaint. Accordingly, we request that
the conference before Your Honor be adjourned sine die pending the outcome of that conference.

                                            Respectfully submitted,

                                            /s/ Jonathan D. Siegfried

                                            Jonathan D. Siegfried




cc:    All counsel of record (via ECF)
